Citation Nr: 1739027	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from October 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2017, the Veteran and his spouse testified at a videoconference hearing at the RO before the undersigned judge.  A transcript of the hearing is of record.

Evidence in the record suggests that the Veteran has been diagnosed with depression, in addition to PTSD.  See July 2011 VA medical report.  The United States Court of Appeals for Veterans Claims has held that the scope of a psychiatric disorder claim includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record, regardless of the diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of Clemons, the Board finds it appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed service connection for an acquired psychiatric disorder, to include PTSD and depression. Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to his claim.  See U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

According to the Veteran's statements in November 2009 and September 2014, as well as his March 2017 hearing testimony, he was dispatched to clean the wreckage of an F-4 jet that crashed off the coast of Virginia Beach, Virginia in December 1981 while he was part of the VF-171 squadron on NAS Oceana.  The Veteran claims that he witnessed the two pilots' mutilated body parts at the scene of the crash. 

In September 2013, the RO issued a formal finding of a lack of information required to corroborate a verifiable stressor associated with a claim for service connection for PTSD.  The RO indicated that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration Records.  Since the RO issued its formal finding, the Veteran filed his September 2014 statement in support of claim for service connection for PTSD and testified at his March 2017 hearing, which is detailed above.  The Veteran's statements indicate that the incident occurred when the Veteran was assigned to VF-171 at NAS Oceana Virginia Beach, Virginia, and narrows the date range of this claimed incident to November, December 1981 or the fall of 1981.  In light of this information, and the fact that the Veteran's personnel records show that he was assigned to VF-171 at NAS Oceana, Virginia Beach, Virginia from 1980 to 1983, the RO should make another attempt to verify the claimed stressor on remand, as it is reasonable to construe that this claimed stressor took place in Virginia Beach during a sixty day period beginning in November 1981. 

The Veteran contends that his current psychiatric disorder began during, or is related to, his active duty service.  A June 2009 VA medical report indicates a diagnosis of PTSD due to civilian trauma.  This report indicates that the Veteran suffered childhood physical and emotional abuse.  A July 2011 VA medical report, also notes a diagnosis of PTSD due to civilian trauma and major depressive disorder, however, it also indicates that the Veteran suffered trauma after cleaning up the wreckage of a plane crash during his time in the Navy.

Where, as here, there is competent evidence of a current diagnosed disability and evidence indicating that the claimed disability may be associated with an established event during service, the VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if necessary to decide the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  In light of the PTSD and depressive disorder diagnoses contained in the Veteran's treatment records and the claimed in-service stressors detailed above, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his service. 

Finally, the Board observes that the most recent medical evidence of record that is pertinent to the instant appeal consists of VA treatment records dated prior to March 26, 2015.  Therefore, on remand, the RO should attempt to obtain outstanding medical records that may be pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A (b)-(c); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include VA treatment records dated after March 2015.  All obtained records should be associated with the evidentiary record.

2. The AOJ should attempt to verify the Veteran's claimed in-service stressor, a plane crash in the fall of 1981 in Virginia Beach, Virginia, with the JSRRC.  All search efforts and information obtained, including negative results, should be associated with the Veteran's claims file.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159 (c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and depression.  The claims folder, including a copy of this remand, should be made available to the examiner.  After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries.

(a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since June 2009.

The examiner should address the diagnosis of PTSD reflected in the June 2009 VA medical record and the diagnosis of depression reflected in the 2011 VA medical record.

(b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated. 

The examiner is to note the Veteran's reported stressor during his active military service of cleaning the wreckage of plane crash and seeing the remains of the pilots' bodies. 

(c) If the examiner opines that the Veteran has had a diagnosis of PTSD at any time during the course of the appeal, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service. 

(d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since June 2009, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was either incurred in, or is otherwise related to the Veteran's active military service. 

(e) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion as to whether it is clear and unmistakable that disorder was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided. 

(f) A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection. 

(g) The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If the benefit sought remains denied, proved the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


